priority over a first security interest and that the association may
                  nonjudicially foreclose on that lien.
                              It is so ORDERED.


                                                                                             C.J.



                                                                                              J.
                                                              Pickering


                                                                 /-344-% kesitti              J.
                                                              Hardesty


                                                                            at—atyYsiat's7    J.
                                                              Parraguirre


                                                                       el   trier4
                                                              Douglas


                                                                                         ,    J.



                                                                                         ,    J.
                                                              Saitta


                  cc: Maier Gutierrez Ayon, PLLC
                       Ballard Spahr, LLP
                       Clerk, United States District Court for the District of Nevada




SUPREME COURT
      OF
    NEVADA
                                                          2
010 1947A 44e19